Citation Nr: 0921894	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1986 to October 
1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case previously reached the Board in July 2007.  At that 
time, the Veteran's service connection claim for chronic 
bronchitis was remanded for further development.  The case 
has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran currently has chronic bronchitis.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March and 
September 2003, and August 2007.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the August 2007, December 2008, and January 2009 
letters from the RO further advised the Veteran of the 
elements of a disability rating and an effective date, which 
are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in May 2003, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or has since 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of a 
SSOC in March 2009.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of the notice, the Board has not erred in finding 
that the VA complied with its duty to notify.  In essence, 
the timing defect in the notices has been rectified by the 
latter readjudications.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 
38 U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, VA medical 
examinations, and Social Security Administration (SSA) 
records as identified by the Veteran.  The Veteran has 
submitted personal statements, and private medical evidence.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  

The Board is also satisfied as to substantial compliance with 
its July 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board remand required the RO to 
provide proper VCAA notice, which the RO did through VCAA 
notification letters in August 2007, December 2008, and 
January 2009.  The Board further required a VA medical 
examination by a competent specialist, which was conducted in 
February 2009.  The RO also readjudicated the case as 
required in March 2009.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Chronic Bronchitis

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In this case, the Veteran was examined by a VA examiner in 
February 2009.  The examiner reviewed the Veteran's VA 
treatment records, discussed the Veteran's case history and 
reviewed a spirometric test and x-ray.  The examiner 
acknowledged that the Veteran had suffered acute bronchitis 
during his service and that since that time he has had 
several episodes of "URI/common cold/viral syndrome."  
Nevertheless, the examiner concluded that the Veteran's 
bronchitis is "now resolved," and was "less likely as not... 
caused by or a result of [a] condition in service."  The 
examiner explained that this is a "not uncommon condition" 
and can come back "just like a cold."  The examiner noted 
that there was no actual diagnosis in the record of 
"recurrent bronchitis," and did not diagnose the Veteran as 
having such a condition.  

A review of the Veteran's medical history confirms the VA 
examiner's conclusions in that the Veteran's STRs show a 
history of bronchitis and congestion in service.  See the 
Veteran's STRs from October and November 1986, May and 
September 1987, June 1988, and March 1989.  As noted by the 
VA examiner, the Veteran has been treated for acute 
bronchitis, nasal blockages, and also offered medication for 
asthma several times within the last five years.  In this 
regard, SSA records reflect diagnoses of bronchitis.  
Nevertheless the Veteran, without evidence of medical 
training, is not competent to diagnose himself with chronic 
bronchitis, as this is a diagnosis which requires medical 
skill and training.  Jandreau at 1377.  There is no current 
diagnosis bronchitis in the record; therefore, without 
competent evidence of a current disorder service connection 
cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167.  Nor is there 
any basis to analyze the Veteran chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for chronic bronchitis, with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic bronchitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


